
	

114 HR 1919 IH: Steve Gleason Act of 2015
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1919
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mrs. McMorris Rodgers (for herself and Mr. Scalise) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide Medicare beneficiary access to eye
			 tracking accessories for speech generating devices and to remove the
			 rental cap for durable medical equipment under the Medicare Program with
			 respect to speech generating devices.
	
	
 1.Short titleThis Act may be cited as the Steve Gleason Act of 2015. 2.Providing Medicare beneficiary access to eye tracking accessories for speech generating devices (a)In generalSection 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by inserting and eye tracking and gaze interaction accessories for speech generating devices furnished to individuals with a demonstrated medical need for such accessories after appropriate organizations).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to devices furnished on or after January 1, 2016.
			3.Removing the rental cap for durable medical equipment under Medicare with respect to speech
 generating devicesSection 1834(a)(2)(A) of the Social Security Act (42 U.S.C. 1395m(a)(2)(A)) is amended— (1)in clause (ii), by striking or at the end;
 (2)in clause (iii), by adding or at the end; and (3)by inserting after clause (iii) the following new clause:
				
 (iv)in the case of devices furnished on or after October 1, 2015, and before October 1, 2018, which serves as a speech generating device or which is an accessory that is needed for the individual to effectively utilize such a device,.
			
